Name: Council Regulation (EC) No 1161/97 of 25 June 1997 amending Regulation (EC) No 3290/94 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: European construction;  trade policy;  international affairs;  international trade;  agricultural activity
 Date Published: nan

 27. 6 . 97 EN Official Journal of the European Communities No L 169/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1161/97 of 25 June 1997 amending Regulation (EC) No 3290/94 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations transitional measures cannot be settled definitively before the above date; whereas these matters concern in par ­ ticular certain arrangements entered into with third coun ­ tries; whereas it is therefore necessary to extend by one year the period during which the Commission may adopt transitional measures, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in par ­ ticular Article 3 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 3 of Regulation (EC) No 3290/94 authorizes the Commission to adopt the measures required to facilitate the switch-over from the arrange ­ ments existing before implementation of the results of the Uruguay Round negotiations to those resulting from the adjustments to agricultural legislation provided for in the abovementioned Regulation; whereas such transitional measures may be adopted only up to 30 June 1997 and may not apply beyond that date; whereas it transpires that certain matters which are currently regulated by HAS ADOPTED THIS REGULATION: Article 1 In Article 3 (2) of Regulation (EC) No 3290/94, the date '30 June 1997' shall be replaced by '30 June 1998 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1997. For the Council The President J. VAN AARTSEN (') OJ No L 349, 31 . 12. 1994, p . 105 . Regulation as amended by Regulation (EC) No 1193/96 (OJ No L 161 , 29 . 6. 1996, p . 1 ).